Citation Nr: 1221306	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-09 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for ischemic heart disease for purposes of accrued benefits.

3.  Entitlement to nonservice-connected pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant is the surviving spouse of a deceased veteran (the Veteran), who had active service from November 1941 to April 1942, and from August 1945 to December 1945.  The Veteran died in February 2007.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the RO in Manila, the Republic of the Philippines.

The appellant and her daughter provided personal testimony before RO personnel at a hearing in June 2009.  A transcript of the hearing is of record.  The appellant did not report for a Board hearing that was scheduled to be conducted at the RO in April 2010.  An April 21, 2010 report of contact reflects that the appellant's son had reported that the appellant missed the hearing due to bad health and that she was willing to appear for another hearing.  The RO informed the appellant's son that it was not necessary for her to appear and he indicated that he would relay that information to the appellant.  

In April 2012, the Board sent a letter to the appellant notifying her that, if she wanted to have a Board hearing scheduled, she should submit evidence showing that there was good cause for her failure to appear in April 2010 and that the circumstances were such that a timely request for postponement of the hearing could not have been submitted prior to the scheduled hearing.  The appellant did not respond to the Board's letter.  Accordingly, the Board finds that the appellant has been afforded due process regarding her request for a Board hearing, and the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

In correspondence with the RO, the appellant has reported that she would like to be represented in her appeal by Disabled American Veterans.  In April 2012, the Board sent the appellant a letter enclosing the appropriate forms to designate an accredited representative.  The appellant did not respond to the letter and has not submitted documentation appointing a representative.    

The Board notes that a claim for burial benefits was denied by the RO in November 2009; that matter has not been appealed, and will not be addressed by the Board in this decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The cause of the Veteran's death is cardiopulmonary arrest; also contributing to his death were acute gastroenterocolitis and pneumonia.  

3.  The Veteran had no service-connected disabilities.  

4.  Symptoms of cardiopulmonary arrest, acute gastroenterocolitis, and pneumonia were not chronic in service.  

5.  Symptoms of cardiopulmonary arrest, acute gastroenterocolitis, and pneumonia were not continuous after service.  

6.  Cardiopulmonary arrest, acute gastroenterocolitis, and pneumonia are not related to service.  

7.  Symptoms of ischemic heart disease were not chronic in service.  

8.  Symptoms of ischemic heart disease were not continuous after service.

9.  The Veteran's ischemic heart disease was not related to service.  

10.  The Veteran's service does not qualify the appellant for death pension benefits.


CONCLUSIONS OF LAW

1.  The cardiopulmonary arrest, acute gastroenterocolitis, and pneumonia that caused or contributed to cause the Veteran's death were not incurred in or aggravated by service; coronary artery disease or endocarditis are not presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1312, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2011).

2.  The criteria for service connection for ischemic heart disease for accrued benefits purposes have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2011).

3.  The legal criteria for basic eligibility for VA nonservice-connected death pension benefits are not met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  As discussed below, the facts regarding entitlement to nonservice connected pension benefits are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA pension benefits.  The VCAA is therefore inapplicable and need not be considered with regard to that claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

Regarding service connection for the cause of the Veteran's death and service connection for ischemic heart disease for purposes of accrued benefits, the notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In letters sent in November 2007 and September 2009, the RO provided notice to the appellant regarding what information and evidence is needed to substantiate a claim for service connection for the cause of the Veteran's death, for service connection for ischemic heart disease for accrued benefits purposes, and for nonservice connected pension, as well as what information and evidence must be submitted by the appellant, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claims.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's available service records, post-service treatment records, and the appellant's written assertions. 

Pertinent to the appellant's claim for service connection for ischemic heart disease for accrued benefits purposes, entitlement to accrued benefits must be determined based on evidence that was physically present or constructively present (such as VA treatment records) in the Veteran's claims folder when he died.  See 38 U.S.C.A. § 5121(a) (West 2002); see also Hyatt v. Shinseki, 566 F.3d 1364 (2009); Ralston v. West, 13 Vet. App. 108, 113 (1999).  Because there is no additional evidence which may be added to the file, no evidentiary development is necessary and no notice of such need have been provided to the appellant.  Therefore, there is no assistance that VA could possibly provide to the appellant to substantiate the claim of entitlement to service connection for ischemic heart disease for accrued benefits purposes.

The Board acknowledges that the appellant has not been afforded a VA medical opinion with respect to service connection for the cause of the Veteran's death; however, the Board finds that a VA opinion is not necessary in order to decide this claim.  The Board notes that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d) is inapplicable to DIC claims because the provision specifically states it only applies for "disability compensation."  See DeLaRosa v. Peake, 515 F. 3d 1319 (Fed. Cir. 2008).  Nevertheless, in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the Federal Circuit further clarified DeLaRosa indicating that while § 5103(d) is inapplicable to DIC claims, the provision of § 5103(a) still requires VA to make "reasonable efforts" to provide assistance if requested, to include obtaining a medical opinion.  VA is excused from this obligation when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103(a)(2).  Here, the Board finds that a medical opinion is not necessary to decide service connection for the cause of the Veteran's death.  As will be discussed below, the Board finds that the evidence purporting to relate cardiovascular symptoms to service is not credible.  Rather, the weight of the evidence demonstrates that the Veteran's pertinent systems were clinically normal at service separation, and that the conditions that caused and contributed to cause the Veteran's death had onset decades after service and are not related to service.  Based on these findings, the Board finds that no reasonable possibility exists that a medical opinion would aid in substantiating the claim.  Any opinion obtained would be based on factually inaccurate assumptions as to in-service injury, disease, or event that are not supported by the record, so would be based on a factually inaccurate material fact, so would be of no probative value.  Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

Analysis of Service Connection for the Cause of Death

As a preliminary matter, the Board notes that, during the Veteran's lifetime, he contended that he was a prisoner of the Japanese from April 10, 1942 to April 22, 1942.  Under 38 C.F.R. § 3.309(c)(1) (2011), if a veteran is a former prisoner of war, atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease) and their complications (including myocardial infarction, congestive heart failure, arrhythmia) shall be service connected if manifest to a degree of disability of 10 percent or more at any time after discharge or release from active military, naval, or air service even though there is no record of such disease during service, provided the rebuttable presumption provisions of § 3.307 are also satisfied. 

Here, the National Personnel Records Center (NPRC) has certified that the asserted prisoner of war status could not be verified and therefore "did not occur."  The Board is bound by the certification by the NPRC.  38 C.F.R. §§ 3.40, 3.41 (2011); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Accordingly, the presumptions applicable to prisoners of war do not apply to the Veteran.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease established as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and cardiovascular-renal disease or endocarditis becomes manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be granted for the cause of a Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).  The evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  Contributory cause of death is inherently one not related to the principal cause.  In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. 3.312; see Lathan v. Brown, 7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The Board finds that there is no dispute as to the facts involving the cause of death, and the death certificate is accepted as accurate regarding the time of death and cause of death.  The death certificate lists cardiopulmonary arrest as the cause of death, and contributing to the Veteran's death were acute gastroenterocolitis and pneumonia.  It is also uncontested that, at the time of death, service connection was not in effect for any disorder.  Accordingly, to establish service connection for the cause of death, it must be shown that the cardiopulmonary arrest, acute gastroenterocolitis, and pneumonia that caused the Veteran's death and that contributed to the cause of death are related to an injury or disease in service.  

The Board finds that the weight of the evidence demonstrates that the Veteran did not sustain cardiopulmonary arrest, acute gastroenterocolitis, or pneumonia in service; that symptoms of cardiopulmonary arrest, acute gastroenterocolitis, or pneumonia were not chronic in service; and that symptoms of cardiopulmonary arrest, acute gastroenterocolitis, or pneumonia were not continuous after service.  

Indeed, there is no contention from the appellant that gastroenterocolitis is related to service or had onset in service.  The appellant's contentions center on her assertion that the Veteran was treated for a heart condition during his service, and that this is related to the ultimate cause of death.  While there is no specific assertion regarding pneumonia, the Board acknowledges that the Veteran previously claimed service connection for pulmonary tuberculosis.  Accordingly, the Board will address this aspect of the claim as well.  

The record includes some service treatment records.  The service records include affidavits of the Veteran in August 1945 and November 1946, which include a chronological record of wounds and illness during service.  These contain no mention of cardiopulmonary arrest or any heart condition, nor does the record mention gastroenterocolitis or pneumonia.  The record shows that the Veteran reported treatment for malaria from June 1942 to August 1942 and from November 1944 to July 1945.  Notably, the second period does not correspond with a period of active duty.  Also significant, the Veteran was examined for enlistment in his last period of service, in August 1945, and again upon service separation, in December 1945.  On both reports, the Veteran's cardiovascular system, digestive system (viscera), and respiratory system were clinically normal.  A chest x-ray was apparently made in August 1945 and was reported as normal on the examination.  This evidence indicates that, to the extent of any previous illness, such as malaria, there were no chronic symptoms or residuals at the time of service separation.   

After service, a January 1955 x-ray report reveals that the Veteran's lungs had calcifications and his heart was slightly enlarged.  The impression was minimal right pulmonary tuberculosis.  Shortly after this report, in April 1955, the Veteran filed his original claim for compensation, seeking service connection for pulmonary tuberculosis, and claiming onset of the disorder in 1942.  At this time, he made no mention of heart problems or gastrointestinal problems.  In support of the claim for service connection for pulmonary tuberculosis, the Veteran submitted an x-ray taken in November 1949, which was interpreted as normal by VA sources, as cited in a December 1955 rating decision.  A copy of that report is not of record.  The private physician who took the x-ray submitted an affidavit that the Veteran first reported to him in 1949 complaining of a cough and chest and back pain, as well as afternoon fevers.  The physician interpreted the x-ray as showing lesions on the right lung, but did not explain the significance of the lesions.  The Veteran appealed the December 1955 rating decision that denied service connection for pulmonary tuberculosis; and, in his Notice of Disagreement, he noted that, in addition to pulmonary tuberculosis, he also had malaria and rheumatism during his service.  Significantly, he made no mention of heart problems, digestive problems, or pneumonia at that time.  The Board denied the appeal in August 1956.  The first reference to heart disease appears in a VA Form 21-526 dated in August 1982.  On that form, the Veteran reported that he had been treated for heart disease, malaria, and rheumatism in June and July 1942, November and December 1944, February and March 1945, and August and September 1945.  The record contains no decision pertaining to that application.  

The Veteran filed a claim for service connection for heart disease in September 2003.  At that time, he reported that he got sick with malaria and heart pain in 1944.  He reported that, after service, he had recurrence of heart symptoms in 1992 while he was staying in Hawaii and was treated by private physicians E.M.C. and D.R.C.

A November 1995 letter from D.R.C., M.D., notes that a right and left heart catheterization was performed the previous day and the Veteran was noted to have elevated right heart pressures, a dilated left ventricle, generalized hypocontractility, moderately severe aortic insufficiency, and moderate mitral regurgitation.  This was thought to be due to bivalvular disease.  Coronary artery disease was not found.  

A November 1997 letter from E.M.C., M.D., notes that the Veteran had been under his care since September 1992 for hypertension, ischemic heart disease, left ventricular hypertrophy, atrial fibrillation, ventricular arrhythmias, moderately severe aortic insufficiency, moderate mitral regurgitation, bilateral sensorineural hearing loss, bilateral cataracts, dermatitis, and osteoarthritis.  

The September 2003 claim was denied in a December 2003 rating decision.  In February 2004, the Veteran submitted a request for a reconsideration of the September 2003 decision and this included affidavits from numerous acquaintances of the Veteran.  In pertinent part, these affidavits attest to the Veteran having succumbed to "heartache" and malaria in February 1945.  A letter from C.S. states that the Veteran was treated for malaria and "heart disease" in February 1945.  The widow of the physician who treated the Veteran during the war also attested to the Veteran being treated for heart disease.  The February 2004 claim was denied in an April 2004 rating decision.  The Veteran appealed the denial.

In August 2005, the Veteran's private physician attested to his then current treatment of the Veteran for hypertensive cardiovascular disorder.  The Veteran reported in October 2005 that he was treated for heartache and malaria from April to August, 1942, and again in April, 1944 and September, 1945.  

A February 2007 hospital discharge summary notes that the Veteran was admitted with acute gastroenterocolitis with dehydration.  He died 15 hours after admission.  The final diagnosis was cardiopulmonary arrest; acute gastroenterocolitis with severe dehydration; and pneumonia.  The Veteran's appeal was dismissed by the Board in October 2007, upon the Veteran's death.

While the evidence shows a bout of malaria between the Veteran's periods of service, as well as treatment for pulmonary tuberculosis approximately four years after service separation, the Board finds that the August 1945 and December 1945 examination reports are persuasive evidence that the Veteran had no pertinent disorders upon entry into service in August 1945, and had no pertinent disorders upon service separation in December 1945.  The Board finds that this evidence is more convincing than the affidavits submitted on his behalf more than 50 years after service separation.  To the extent that those affidavits refer to "heartache" and other heart symptoms, they stand in stark contrast to the more contemporaneous evidence.  That evidence, including the Veteran's own account of his in-service diseases and injuries given at service separation, refers specifically to malaria, but does not mention respiratory, cardiovascular, or digestive problems.  

In weighing the conflicting evidence regarding cardiovascular symptoms in service or symptoms of pulmonary tuberculosis, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Thus, the contemporaneousness of the affidavits of medical history at discharge is significant.  Furthermore, because the Veteran was then seeking only routine evaluation, it seems likely that he would report events carefully and accurately.  Assertions made for purposes of diagnosis and treatment are trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  In contrast, when the Veteran thereafter asserted that he had cardiovascular and pulmonary symptoms in service, and asked acquaintances to submit similar assertions on his behalf, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any claimant has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no question that the Veteran was competent to relate events as he remembered them, as were those who submitted affidavits on his behalf.  Thus, competency is not at issue with regard to recounting these events.  Rather, it is the credibility of those accounts which the Board finds is lacking.  Simply put, the report completed at separation from service is more convincing than the Veteran's later statements made in support of a claim for monetary benefits.  The Board also finds that the affidavits from acquaintances of the Veteran that attest to his in-service treatment for "heartache" and heart disease are not credible evidence of cardiovascular or pulmonary symptomatology in service.  Thus, in addition to no credible evidence of relevant system injury or disease during either period of service, the Board finds that even symptoms of cardiovascular, respiratory, or digestive disorders were not chronic in service, and were not continuous after service.  

The Board also notes that cardiovascular disease and/or endocarditis did not become manifest to a compensable degree within a year of service separation.  The first reference to heart disease does not appear until August 1982.  Accordingly, the presumption of service connection for certain chronic diseases under 38 C.F.R. §§ 3.307, 3.309(a) does not apply.

The Board finds that the weight of the evidence demonstrates that the cardiopulmonary arrest, acute gastroenterocolitis with severe dehydration, and pneumonia that caused the Veteran's death or contributed to cause his death, are not related to active service.  There is no medical opinion of record that purports to relate any of disorders that caused or contributed to cause the Veteran's death to service.  The appellant's opinion is based on the Veteran's assertions made during his lifetime that he was treated for heart problems and pulmonary tuberculosis in service.  As discussed above, the Veteran's assertion as to treatment for heart problems and pulmonary tuberculosis in service is not credible; therefore, even the appellant's factual assumptions relied upon in forming a lay opinion as to the Veteran's cause of death are factually inaccurate.  

In summation of the Board's findings, the cause of the Veteran's death was cardiopulmonary arrest, acute gastroenterocolitis with severe dehydration, and pneumonia.  At the time of death, service connection was not in effect for any disorder.  The Veteran did not sustain cardiopulmonary arrest, acute gastroenterocolitis with severe dehydration, and pneumonia in service.  Symptoms of cardiopulmonary arrest, acute gastroenterocolitis with severe dehydration, and pneumonia were not chronic in service.  Symptoms of cardiopulmonary arrest, acute gastroenterocolitis with severe dehydration, and pneumonia have not been continuous since service separation.  And, the cardiopulmonary arrest, acute gastroenterocolitis with severe dehydration, and pneumonia that caused the Veteran's death are not related to active service.  Based on these findings, the Board concludes that service connection for the cause of the Veteran's death is not in order.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis of Service Connection for Ischemic Heart Disease

Accrued benefits are periodic monetary benefits authorized under law administered by VA to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at the date of death, and due and unpaid.  38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000(a).  A claim for accrued benefits must be filed within one year after the date of death.  38 C.F.R. § 3.1000(c). 

The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2011).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  See 38 C.F.R. § 3.160(d); see also 38 C.F.R. §§ 20.1103, 20.1104 (2011).

Here, the Board concludes that there was a pending claim for service connection for ischemic heart disease at the time of the Veteran's death in February 2007, and the appellant filed her claim for service connection for accrued benefits purposes in July 2007; therefore, the claim was timely filed.  

The Board finds that the weight of the evidence demonstrates that symptoms of ischemic heart disease were not chronic in service and were not continuous after service.  As discussed in detail above, the service records include affidavits of the Veteran in August 1945 and November 1946, which include a chronological record of wounds and illness during service.  These contain no mention of any heart condition or symptoms thereof.  While silence is not necessarily indicative of the absence of symptomatology, where, as here, a veteran is asked to report a chronological record of wounds and illness, and he reports other conditions, it becomes reasonable to expect that he is presenting all issues.  In such circumstances, it is more reasonable to expect a complete reporting, than for certain symptomatology to be omitted.  Thus, the Veteran's silence regarding heart problems, when viewed in the context of his reporting of other symptoms, may reasonably be interpreted as indicative of the lack of symptomatology at that time.  

Moreover, the Veteran was examined for enlistment in his last period of service, in August 1945, and again upon service separation, in December 1945.  On both reports, the Veteran's cardiovascular system was clinically normal.  A chest x-ray was apparently made in August 1945 and was reported as normal on the examination.  Thus, to the extent of any prior illness, such as malaria, there were no chronic heart symptoms or residuals at the time of service separation.   

After service, a January 1955 x-ray report reveals that the Veteran's heart was slightly enlarged.  Shortly after this report, in April 1955, the Veteran filed his original claim for compensation, seeking service connection for pulmonary tuberculosis, and claiming onset of the disorder in 1942.  At this time, he made no mention of heart problems.  The Veteran reported on a Notice of Disagreement regarding pulmonary tuberculosis that, in addition to pulmonary tuberculosis, he also had malaria and rheumatism during his service.  He made no mention of heart problems at that time.  

The first reference to heart disease appears in a VA Form 21-526 dated in August 1982.  On that form, the Veteran reported that he had been treated for heart disease in June and July 1942, November and December 1944, February and March 1945, and August and September 1945.  A November 1995 letter from D.R.C., M.D., notes that a right and left heart catheterization was performed the previous day.  A November 1997 letter from E.M.C., M.D., notes that the Veteran had been under his care since September 1992 for ischemic heart disease.  

In February 2004, the Veteran submitted affidavits from numerous of his acquaintances, who attest to the Veteran having succumbed to "heartache" and malaria in February 1945.  A letter from C.S. states that the Veteran was treated for malaria and "heart disease" in February 1945.  The widow of the physician who treated the Veteran during the war also attested to the Veteran being treated for heart disease.  

The Board finds that the August 1945 and December 1945 examination reports are persuasive evidence that the Veteran had no heart disorder upon entry into service in August 1945, and had no heart disorder upon service separation in December 1945.  Moreover, the Veteran's affidavits during service are persuasive evidence that symptoms of ischemic heart disease were not chronic in service.  The Board finds that this evidence is more convincing than the affidavits submitted on his behalf more than 50 years after service separation.  To the extent that those affidavits refer to "heartache" and other heart symptoms, they conflict with the more contemporaneous evidence, including the Veteran's own account of his in-service diseases and injuries given at service separation, which does not mention cardiovascular problems.  

The Board finds that the weight of the evidence demonstrates that ischemic heart disease is not related to service.  There is no medical opinion of record that purports to relate ischemic heart disease to service.  The appellant's opinion is based on the Veteran's assertions made during his lifetime that he was treated for heart problems in service.  As discussed above, the Veteran's assertion as to treatment for heart problems in service is not credible.  Rather, the evidence demonstrates that the Veteran's heart was clinically normal at service separation, and that no cardiovascular symptoms were noted until a 1949 x-ray showed an enlarged heart several years after service separation.  

In summation of the Board's findings, symptoms of ischemic heart disease were not chronic in service and were not continuous after service separation.  Moreover, the Veteran's ischemic heart disease was not related to service.  Based on these findings, the Board concludes that service connection for ischemic heart disease, for purposes of accrued benefits, is not in order.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis of Death Pension Claim

The law authorizes the payment of nonservice-connected disability pension to a veteran of a war who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521.  The VA Secretary shall pay pension for non-service-connected disability or death for service to the surviving spouse of each veteran of a period of war who met the service requirements prescribed in section 1521(j) of title 38, U.S. Code, or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability.  38 U.S.C.A. § 1541 (2011).

In order to establish basic eligibility for VA pension benefits, it is required, in part, that the individual in respect to whom pension is claimed be a veteran who had 

active military, naval, or air service.  See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2011).  The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  Active military, naval, and air service includes active duty.  Active duty is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  Armed Forces consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2011).  Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits. 38 C.F.R. § 3.40(b), (c), and (d).


Persons with service in the Philippine Commonwealth Army, USAFFE, including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to nonservice-connected pension.  See 38 U.S.C.A. § 107.

Here, the U.S. Army certified that the Veteran served from November 2, 1941 to April 8, 1942, and from August 7, 1945 to December 19, 1945 with the Philippine Army, but had no recognized guerilla service.  See Request for Army Information form dated April 1955.  The service department's determination is binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro, 2 Vet. App. at 532.  The law specifically excludes such service mentioned above for purposes of entitlement to nonservice-connected pension benefits.  Cacalda v. Brown, 9 Vet. App. 261 (1996).  The Board finds that the appellant is not eligible for death pension benefits.

The appellant has not submitted any information contrary to that provided to and used by the service department in its verification of the Veteran's service.  In addition, the Board notes that the official documents do not indicate, and the appellant has not contended, that the Veteran had any other service that would render her eligible for death pension benefits.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994); see also 38 C.F.R. § 3.8(a) (2011).  In this case, the law is dispositive, 

and basic eligibility for death pension benefits is precluded based upon the service of the Veteran; therefore, eligibility for nonservice-connected death pension benefits must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Dependency and Indemnity Compensation based on service connection for the cause of the Veteran's death is denied.

Service connection for ischemic heart disease for purposes of accrued benefits is denied.

Nonservice-connected pension benefits are denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


